It is contended that Section 5 of Chapter 18011, especially the last sentence of the first paragraph of said section, as construed by this Court, is unconstitutional as a violation of Section 16 of Article III of the Constitution, in that the title of the Act is not broad enough to cover such provisions. The title of the Act reads as follows:
"AN ACT Relating to License Taxes, Repealing Chapter 14491, and Chapter 14528, Laws of Florida, Acts of 1929; Repealing Parts of Chapter 2 of Title VI, of Division 1 *Page 825 
of the Revised General Statutes of Florida, of 1920; Repealing Chapter 16801 and Chapter 17167, Laws of Florida, Acts of 1935; Imposing Certain License Taxes and Providing That License Taxes Shall Be a Lien on the Property of the Person Liable Therefor, Under Certain Circumstances."
It will be noted that the real subject of the Act, as expressed in the title, "An Act relating to license taxes," is broad and general in its scope, and it also appears that Section 5, and all of the provisions of said section, is "matter properly connected with the subject of the Act."
We are clearly of the opinion that Section 5 of the Act is not subject to the attack thus made upon it. See Grand Lodge Knights of Pythias v. Moore, 120 Fla. 761, 163 So. 108; State, ex rel.
Adams v. Lee, 122 Fla. 639, 166 So. 249; Flint v. Duval County,126 Fla. 18, 170 So. 587; Singleton v. Knott, 101 Fla. 1077,133 So. 71; Spencer v. Hunt, 109 Fla. 248, 147 So. 282; Sheip Company v. Amos, 100 Fla. 863, 130 So. 699.
The generality of the title of a statute does not invalidate it so long as the title fairly comprehends and gives notice of the subject sought to be accomplished by the statute, when such generality is not deceptively employed to conceal incongruous provisions which are unrelated to the general subject of the Act. Whitney v. Hillsborough County, supra; State v. Sullivan, 99 Fla. 1070,  128 So. 478; State v. Bryan, 50 Fla. 293, 39 So. 829; State v. Bethea, 61 Fla. 60, 55 So. 550; Smith v. Chase, 91 Fla. 1044,109 So. 94.
The title need not be an index to the body of the Act. In re
DeWoody, 94 Fla. 96, 113 So. 677; Butler v. Perry, 67 Fla. 405,66 So. 150.
The Court was justified in not considering this question in its original opinion, because it was not presented by the "question involved" as stated in the briefs of either the appellants *Page 826 
or the appellees. However, it was discussed to some extent by appellees in their brief, and in view of the importance of the question, we have deemed it advisable to discuss it on this petition for rehearing. However, we consider the question thus presented so free from doubt, and Section 5 so clearly within the subject expressed in the title of the Act, that it is not necessary to grant a rehearing on this point, nor any of the other points raised by this petition for rehearing.
Petition for rehearing denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BUFORD and CHAPMAN, J.J., concur.